


Exhibit 10.5






Teledyne Technologies Incorporated
Performance Share Plan
(under the 2014 Incentive Award Plan)
                        
Summary Plan Description for Canadian Participants


February 17, 2015


This document constitutes part of a Prospectus covering securities registered
under the Securities Act of 1933. Neither the Securities and Exchange Commission
nor any state securities commission has approved or disapproved of these
securities or passed upon the accuracy or adequacy of this prospectus. Any
representation to the contrary is a criminal offense.


Plan Concept


The Performance Share Plan (PSP) is designed to reward executives and senior
managers (“Participants”) of Teledyne Technologies Incorporated and its
subsidiaries for the achievement of the following pre-specified goals, measured
over a three-year period:


Three-year aggregate operating profit
Three-year aggregate revenue
Three-year aggregate return to shareholders


Awards will be based on the goals of the corporation for all Participants.


Eligibility and Participation


Eligibility for this Plan is intended to be restricted to Participants whose
actions most directly affect the long-term success of the Company. For each
three-year award, participation will be determined based on nomination by the
Chief Executive Officer and approval by the Personnel and Compensation Committee
of the Company’s Board of Directors. The award is based on a stated percent of a
Participant’s annual base salary. Participation in one cycle does not guarantee
participation in any subsequent cycle.


Calculation of Targeted Performance Share Award


Awards will be denominated in shares of the Company’s Common Stock during the
Performance Period, with the Targeted Performance Share Award calculated
according to the following formula:






--------------------------------------------------------------------------------




Base Salary
x Target Opportunity /
Average Stock Price on the =
Target
Beginning of
As a Percent of Salary
Day Committee approves
Number of
Performance Period
 
new PSP Three-Year Program
Shares
 
 
 
Awarded
 
 
 
 
Salary Rate:
$150,000
 
 
Target Percent
100%
 
 
Stock Price:
$100
 
 
 
 
 
 
The Targeted Performance Share Award would be calculated as follows:
 
 
 
 
 
Shares
 
 
 
Base Salary
$150,000
 
 
X Target Percent:
X 100%
 
 
/ Stock Price
/ $100
 
 
 
= 1,500 shares
 
 



The Personnel and Compensation Committee shall have full power to revise and
adjust the Targeted Performance Share Award for a three-year cycle and the
positions eligible to participate in the Plan at any time during the three-year
performance period.


In the event there are insufficient shares available for issuance under the
Company’s equity incentive plans, payments may be made in cash in lieu of
shares.


Performance Period


Performance will be measured over three fiscal years of the Company, with a new
three-year Performance Period established every three years.


Performance Measurement


Performance will be measured based on the aggregate results over the three year
Performance Period at the corporate level for all participants and will be based
on the following performance measures:


· Three-Year Aggregate Operating Profit - 40%
· Three-Year Aggregate Revenue - 30%
· Three-Year Aggregate Return to Shareholders - 30%


The Russell 2000 Index, in which Teledyne Technologies is included, will be used
as the benchmark for return to shareholders.


At the beginning of each Performance Period, a matrix will be established and
submitted for approval by the Personnel and Compensation Committee. This matrix
will be used to determine the Performance Shares Award the Participant is
entitled to, subject to a maximum Award of 200 percent of the “Target
Opportunity”.


Non-Transferability






--------------------------------------------------------------------------------




Performance Share Awards are non-transferable.


Form of Payment


Payments from the PSP to Canadian participants will be in the form of shares of
the Company’s Common Stock. Payments will be made over a three-year period at
the sole discretion of the Committee. All payments will be made no later than
December 31 of the third year following the end of the Performance Period. For
example, for the 2012 to 2014 Performance Period, 1/3 of the fully determined
PSP Award would be paid in each of 2015, 2016 and 2017 (subject to the
discussion below on Termination of Employment).


Termination of Employment


If a Participant terminates his or her employment because of retirement or
disability, such Participant’s PSP participation will be prorated based on the
number of full months of employment, divided by 36. Awards will be paid at the
same time as Awards are paid to active Participants. Whether the termination was
because of retirement will be determined by the Company in its discretion.


If a Participant terminates his or her employment for any reason other than
retirement, or if the Company terminates the Participant’s employment for any
reason (including, without restriction, with just cause, without just cause, or
due to a constructive termination), the current cycle’s incentive and any prior
cycle’s installment payment or payments will be forfeited effective immediately
upon such termination, unless deemed otherwise by the Personnel and Compensation
Committee. For clarity, for the purposes of the PSP, the date of such
termination of employment shall be the date upon which the Participant’s
employment actually terminated without regard to any period of notice of
termination of employment to which the Participant may be entitled.


Change of Control


In the event of a change in control, a Participant’s performance share plan
participation will be pro-rated based on the number of full months of employment
during the cycle, divided by 36. On a change in control, awards are paid thirty
days following the change in control event.




Canadian Federal Tax Consequences


A Canadian Participant that is granted an Award under the Plan will not be
subject to Canadian federal income tax in respect of the Award until the
applicable installment is paid during the three-year period following the
completion of the Performance Cycle. For Canadian federal income tax purposes,
the full value of a Participant’s installment payment (i.e., the value of any
shares received by the Participant) is taxable as additional employment
remuneration at ordinary income tax rates in the year in which it is received.


The Company is required to withhold Canadian federal income tax and source
deductions (i.e., Canada Pension Plan and Employment Insurance) at the time it
makes any installment payment of the Award. The Company may require that
Participants pay a sufficient amount to the Company at that time to permit the
Company to satisfy its tax withholding obligations or the Company may permit the
Participant to elect to reduce the number of shares issuable to such Participant
to cover taxes that may be due.






--------------------------------------------------------------------------------




The Company urges each Participant to consult with their own personal tax
advisor with respect to the application of the relevant Canadian income tax laws
to their personal circumstances, changes in these laws, and the possible effect
of other taxes.


Additional Information


WHERE YOU CAN FIND MORE Information


As required by the U. S. Securities and Exchange Commission (“SEC”), the Company
has filed a Registration Statement on Form S-8 relating to the 2014 Incentive
Award Plan. The Registration Statements incorporate by reference certain other
documents that the Company files with the SEC. Those documents are also
incorporated by reference into the prospectus relating to the Incentive Plan
that meet the requirements of Section 10(a) of the Securities Act of 1933, as
amended. This Information Statement is a part of the Section 10(a) prospectus.
This means that the Company can disclose important information to you by
referring you to the documents incorporated by reference. The information
incorporated by reference is an important part of the Section 10(a) prospectus,
and information that the Company files later with the SEC will automatically
update and supersede this information. This information from time to time
includes statements about the risks and challenges that the Company faces,
including the risks associated with an investment in the Common Stock.


By writing or telephoning the Office of the Executive Vice President, General
Counsel and Secretary of the Company, you may request a free copy of:


•
the 2014 Incentive Award Plan,

•



•
the documents incorporated by reference into the Registration Statement and the
Section 10(a) prospectus (other than certain exhibits),

•



•
all previously furnished Incentive Plan information documents that constitute
part of the Section 10(a) prospectus, and

•



•
the Company's Annual Report to Stockholders for its latest fiscal year.



You should direct your request to:


Melanie S. Cibik
Senior Vice President, General Counsel
and Secretary
Teledyne Technologies Incorporated
1049 Camino Dos Rios
Thousand Oaks, CA 91360


Telephone: 805-373-4605
Facsimile: 805-373-4610


Or


S. Paul Sassalos
Associate General Counsel and Assistant Secretary
Teledyne Technologies Incorporated
1049 Camino Dos Rios




--------------------------------------------------------------------------------




Thousand Oaks, CA 91360


Telephone: 805-373-4604
Facsimile: 805-373-4610








